Citation Nr: 1432065	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-20 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to April 26, 2011, for residuals of surgery of the right knee, and in excess of 10 percent on and after April 26, 2011, to include the propriety of the reduction from 20 percent to 10 percent, effective April 26, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1975 to February 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In March 2007, the Veteran filed a claim for entitlement to an evaluation in excess of 10 percent for a service-connected right knee disability.  In April 2008, the RO granted an increased evaluation of 20 percent for residuals of surgery of the right knee.  In response, the Veteran filed an April 2009 notice of disagreement with the April 2008 determination.  In a June 2011 rating decision, the RO reduced the rating for residuals of surgery of the right knee from 20 percent to 10 percent, effective April 26, 2011.  In response, the Veteran timely filed a notice of disagreement with respect to the June 2011 rating decision.  Thereafter, the RO issued a June 2011 statement of the case and the Veteran timely filed a substantive appeal.  In view of this procedural history, the issue properly before the Board is entitlement to a rating in excess of 20 percent prior to April 26, 2011, for residuals of surgery for the right knee, and in excess of 10 percent on and after April 26, 2011, to include the propriety of the reduction from 20 percent to 10 percent, effective April 26, 2011. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As to the rating for the period prior to April 26, 2011, to include the reduction, the Board finds that a new VA examination is warranted to clarify the November 2010 and April 2011 VA opinions.  The November 2010 VA opinion stated it was possible to differentiate findings due to the Veteran's December 2005 post-service injury of his right knee but did not actually differentiate any findings.  The April 2011 VA opinion stated it was less likely as not that the Veteran's right knee surgery, in March 2009, was caused by or a result of the service-connected right knee injury.  The April 2011 VA opinion also stated the Veteran's service-connected right knee findings are normal range of motion, normal strength and mild degenerative joint disease; however, this opinion does not account for the March 2000 VA examination report which noted pain and instability in the right knee and the April 1996 VA examination report which also noted right knee pain.  Therefore, another VA examination is warranted to differentiate the degree of impairment caused by the Veteran's service-connected right knee disability and from any additional disability caused by his nonservice-connected December 2005 post-service injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, in the July 2011 substantive appeal, the Veteran argued his service-connected right knee disability contributed to the second injury of his right knee, thus on remand, the claim should also be addressed on this basis.

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  A July 2012 VA treatment record reported that the Veteran had a total right knee replacement performed and that his right knee was still a little unstable.  Thus, a new examination is warranted given that there is an indication that the Veteran's service-connected right knee disability worsened, and because the last examination, conducted in June 2009, was remote in time.  

As noted above, VA treatment records revealed the Veteran had a total right knee replacement performed at St. Peters Hospital, by Dr. C, who is affiliated with Northeastern Orthopedics.  Thus, the necessary authorization should be obtained from the Veteran and any additional records, to include from Dr. C., affiliated with Northeastern Orthopedics, or relevant records from any additional identified provider, should be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Finally, updated VA treatment records should be obtained and associated with the claims file.  The record reveals that the Veteran receives regular treatment at VA Health Care Upstate New York.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the VA Health Care Upstate New York and any associated outpatient clinics, to include the Albany Stratton VA Medical Center (VAMC), since July 2012, and associate such evidence with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, from the VA Health Care Upstate New York and any associated outpatient clinics, to include the Albany Stratton VAMC, since July 2012, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Contact the Veteran and request that he identify the names, and dates of treatment, for all providers of medical treatment for his right knee since service, and provide authorization necessary to obtain the identified records.  Attempt to obtain all outstanding identified treatment records, to include records from Dr. C., affiliated with Northeastern Orthopedics, and records from any additional providers, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right knee disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

All ranges of motion involving the right knee joint should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's right knee disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The VA examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's December 2005 post-service right knee injury was caused or aggravated by the Veteran's service-connected right knee disability.

If the answer to the above question is no, the VA examiner should differentiate which manifestations of any right knee disorder are present due to the Veteran's service connected right knee disorder compared to any right knee manifestations that are due to the post-service December 2005 injury, to include the March 2009 and December 2011 right knee surgeries.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right knee could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should indicate whether the Veteran has recurrent subluxation or lateral instability of the right knee and, if so, its severity.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Aggravation means a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



